                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

               CHAMBERS OF                                                                    101 WEST LOMBARD STREET
              BETH P. GESNER                                                                 BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-4288
     MDD_BPGchambers@mdd.uscourts.gov                                                              (410) 962-3844 FAX



                                                                 August 7, 2019

           John J. Leppler, Esq.                                 Andrew T. Stephenson, Esq.
           Robert E. Joyce, Esq.                                 Ellen R. Stewart, Esq.
           The Law Office of Barry R. Glazer, LLC                Franklin & Prokopik
           P.O. Box 27166                                        2 N. Charles St., Ste. 600
           1010 Light St.                                        Baltimore, MD 21201
           Baltimore, MD 21230
                                                                 Jeffrey R. DeCaro, Esq.
                                                                 DeCaro, Doran, Siciliano,
                                                                 Gallagher & DeBlasis, LLP
                                                                 17251 Melford Blvd., Ste. 200
                                                                 Bowie, MD 20715

                    Subject:     Wolfe v. Johnson, et al.
                                 Civil No.: TDC-18-1689

           Dear Counsel:

                  I have reviewed defendants Michael Johnson, Phillip Harbourt, Kimberly Staats d/b/a
           K&S Trucking, and K&S Trucking (collectively, “K&S Trucking defendants’”) letter dated
           August 2, 2019 (ECF No. 60) and plaintiff’s letter dated August 2, 2019 (ECF No. 61) regarding
           a discovery dispute over the contact information of plaintiff’s ex-girlfriend, Alexis Williamson.

                   In their letter, the K&S Trucking defendants note that plaintiff identified Ms. Williamson
           as a person “who has personal knowledge of the facts material to this case” in an answer to an
           interrogatory dated May 14, 2019. (ECF No. 60 at 1–2). The K&S Trucking defendants also
           note that, during his January 22, 2019 deposition, plaintiff testified that, at the time of the motor
           vehicle accident that is the subject of the lawsuit, he lived with Ms. Williamson. (ECF No. 60 at
           2). The K&S Trucking defendants have since requested that plaintiff produce the contact
           information for Ms. Williamson, although plaintiff has refused to do so. (Id.) The K&S
           Trucking defendants request that the court order plaintiff to produce this contact information and
           further request leave of the court to conduct a discovery deposition of Ms. Williamson, as she
           has relevant information regarding the “nature and extent of [p]laintiff’s alleged injuries.” (Id.)

                   In response, plaintiff states that he has withheld Ms. Williamson’s phone number because
           “allowing [d]efendants unfettered ex-parte contacts with [p]laintiff’s ex-girlfriend serves only to
           antagonize the [p]laintiff and cause him annoyance, embarrassment, and oppression.” (ECF No.
           61 at 1). Plaintiff also states that “[i]t also serves to annoy and antagonize the witness as well in
           that she is in another relationship at this time.” (Id.) Accordingly, plaintiff requests that the
           court enter a protective order pursuant to Fed. R. Civ. P. 26(c) to either prevent contact with Ms.
           Williamson or allow plaintiff’s counsel to be on the call when defendants contact Ms.
Wolfe v. Johnson, et al.
Civil No.: TDC-18-1689
August 7, 2019
Page 2

Williamson. (Id.) Plaintiff also notes that Ms. Williamson could be produced for a deposition, if
necessary, but that plaintiff’s counsel merely wishes to be present for any discussions with Ms.
Williamson “to make sure the line of questioning is appropriate.” (Id.)

        As noted by the K&S Trucking defendants, it is clear that Ms. Williamson does have
relevant information regarding plaintiff’s alleged injuries resulting from the motor vehicle
accident at issue. Accordingly, plaintiff is ordered to provide the K&S Trucking defendants with
Ms. Williamson’s phone number and address for the limited purpose of scheduling a deposition
and serving Ms. Williamson with notice of that deposition. When contacting Ms. Williamson, I
trust that defense counsel, as officers of the court, will not engage in the type of conduct that
plaintiff is concerned about.

        I also note that the discovery deadline was previously extended until August 30, 2019, for
the limited purposes detailed in my July 29, 2019 letter order. (ECF No. 59 at 2). After Ms.
Williamson’s deposition is scheduled, please advise the court if a further extension is required
for the purpose of taking this deposition.1

       Notwithstanding the informal nature of this letter, it is an Order of the court and will be
docketed accordingly.

                                                             Very truly yours,

                                                                      /s/

                                                             Beth P. Gesner
                                                             Chief United States Magistrate Judge




1
 Should a further extension be required, please also advise whether the parties would like to extend the September
16, 2019 deadline to file a notice of intent to file a pretrial dispositive motion. (ECF No. 59 at 2).
